Citation Nr: 0528280	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  01-07 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for pancreatitis.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for diabetes mellitus.  

3.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Johnson, Counsel

INTRODUCTION

The veteran had active service from November 1984 to November 
1986 and from February to November 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran requested a personal hearing in connection with 
his appeal but was unable to report for the originally 
scheduled hearing.  He then failed to report for the 
rescheduled hearing without explanation.  He has not since 
requested that the hearing be rescheduled; therefore, his 
request for a personal hearing is considered to be withdrawn.  

It is noted that the Board remanded issues of whether new and 
material evidence had been received to reopen claims service 
connection for pancreatitis and diabetes mellitus in 
September 2003 for further development.  Moreover, at that 
time, the Board reopened the claim for service connection for 
a low back disorder and remanded the issue to the RO for a VA 
examination in connection with the claim and for 
consideration by the RO on a de novo basis.  

The claims of service connection for pancreatitis and 
diabetes mellitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A chronic low back disorder was not present during 
service, and is not etiologically related to service.  

2.  In a decision of August 1996, the RO denied the veteran's 
claim of service connection for pancreatitis.  

3.  The evidence received since the August 1996 decision 
includes evidence that is neither cumulative nor redundant 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim seeking service 
connection for pancreatitis.

4.  In a decision of May 1999, the RO denied the veteran's 
claim of service connection for diabetes mellitus.  

5.  The evidence received since the May 1999 decision 
includes evidence that is neither cumulative nor redundant 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim seeking service 
connection for diabetes mellitus.  


CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in or 
aggravated by active military service. 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  

2.  New and material evidence has been received to reopen the 
previously denied claim seeking service connection for 
pancreatitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).  

3.  New and material evidence has been received to reopen the 
previously denied claim seeking service connection for 
diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are applicable to the veteran's appeal.

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
inform the claimant to submit any pertinent evidence in the 
claimant's possession.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C.A. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005)).  

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001. 
66 Fed. Reg. 45,620, 45, 629.  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2004), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001. 66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claims to reopen, 
which was received before that date.  

As explained below, the Board has determined that the 
evidence currently of record is sufficient to substantiate 
the veteran's claims to reopen claims for service connection 
for pancreatitis and diabetes mellitus claimed as secondary 
to pancreatitis.  Therefore, no further action under the VCAA 
or the implementing regulations is required with respect to 
these matters. 

With regard to the veteran's claims, the Board notes that 
through a letter dated in April 2004, the Statement of the 
Case and a Supplemental statement of the Case, the veteran 
was informed of the evidence and information necessary to 
substantiate these claims, the information required of him to 
enable the RO to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and the evidence that he should submit if he did not 
desire the RO to obtain the evidence on his behalf.  

Although the veteran was not specifically informed to submit 
any pertinent evidence in his possession, he was informed to 
either submit the required evidence or to provide the 
information and authorization necessary for the RO to obtain 
the evidence on his behalf.  Therefore, the Board believes 
that the veteran was on notice of the fact that he should 
submit any pertinent evidence in his possession.  In 
addition, the initial notice required under the VCAA was 
provided prior to the initial adjudication of the veteran's 
claims.  Accordingly, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  


II.  Analysis

i. Service Connection for a Low Back Disorder

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

The veteran's service enlistment examination reflects that in 
November 1988, the veteran reported a history of recurrent 
back pain.  The diagnostic impression was old low back 
strain, resolved.  The report of a July 1989 separation 
examination was negative for complaints, treatment or 
clinical findings of a chronic back disorder.  In September 
1989, the veteran was treated for a lumbar sprain after 
having lifted a generator.  A September 1989 X-ray study 
shows that his lumbosacral spine was within normal limits.  

An August 1990 VA hospitalization report reveals that an 
examination of the veteran's back was negative.  An October 
2000 private medical record shows that the veteran was seen 
for an orthopedic evaluation due to musculoskeletal 
complaints related to Reiter's syndrome which was diagnosed a 
year prior.  The veteran reported that he had scoliosis as 
well as an L5 arthritis.  On physical examination, his low 
back was painful.  He had a fullness which was compatible 
with fatty tissue to the lumbosacral junction.  No signs of 
piriformis syndrome or sciatica were shown.  Sensory 
examination as normal to his upper and lower extremities.  
The diagnoses reported included Reiter's syndrome; diabetes; 
chronic pancreatitis; osteoarthritis; impingement syndrome of 
the right shoulder, and degenerative joint disease of the 
lumbar spine.  

VA outpatient treatment records associated with the claims 
folder show treatment for fibromyalgia and back pain.  

On VA examination conducted in December 2004, it was noted 
that the veteran reported that he strained his back when he 
was in the field in Germany in 1989.  It was noted that he a 
lower back strain.  He reported that over the years, he had 
intermittent episodes of back pain.  On physical examination, 
the veteran had a little bit of tenderness and soreness over 
the back with no spasms.  No formal or fixed deformity was 
shown.  The final diagnoses were history of lumbosacral 
strain and early degenerative disc disease, lumbar spine.  
The examiner indicated that it was not likely that the one 
episode of back strain during service was causing his 
symptoms due to the underlying naturally occurring 
degenerative disc and a history of fibromyalgia.  
Consequently, it was noted that his current symptoms were not 
likely related to service.  

On review of the evidence of record, the Board concludes that 
service connection for a low back disorder is not warranted.  
In this regard, the Board notes that there is no medical 
evidence suggesting that a chronic low back disability was 
present in service or until many years thereafter, nor is 
there any medical evidence of a nexus between this disorder 
and the veteran's military service.  

The evidence of a nexus between the veteran's low back 
disorder and his military service is limited to the veteran's 
own statements.  While the veteran is competent to attest to 
matters susceptible to lay observation, he is not competent 
to provide an opinion concerning matters requiring medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Whether this current disability is related to his 
service is a medical question.  Therefore, the veteran's lay 
opinion concerning the etiology of the disability is of no 
evidentiary value.  

Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claim of entitlement to 
service connection for a low back disorder.  

ii.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
held that the prior holding in Justus that the credibility of 
the evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.  

In this case, the RO denied the veteran's claim of service 
connection for pancreatitis in August 1996.  The RO concluded 
that service connection was not warranted because the service 
medical reports of record did not show treatment for 
pancreatitis during service.  The RO also indicated that the 
evidence did not demonstrate a link between service and any 
current pancreatitis disorder.  

The evidence of record at the time of the RO's August 1996 
decision included service medical records which noted 
treatment for swollen pancreas in November 1988 with a 
notation that the veteran had been hospitalized for the 
condition for five days in 1985.  Also of record were service 
medical records showing that the veteran was seen on several 
occasions for stomach distress and for recurring epigastric 
and right upper quadrant pain.  Chronic duodenitis was 
suspected at that time.  Several records also noted mildly 
raised glucose levels.  The RO also considered post-service 
medical reports which showed treatment for pancreatitis.  

The veteran was notified of the adverse rating action by 
correspondence dated in October 1996; however, he did not 
file a timely appeal.  

The veteran sought to reopen the previously denied claim for 
service connection for pancreatitis in February 1999.  The RO 
denied the veteran's claim to reopen in a May 1999 rating 
action.  Service connection for diabetes mellitus claimed as 
secondary to pancreatitis was also denied in the May 1999 RO 
decision.  

In connection with the denial of service connection for 
diabetes mellitus, the RO indicated that there was no record 
of treatment during service for diabetes mellitus.  At that 
time, the RO also considered private hospital records which 
showed that the veteran was admitted for recurrent 
pancreatitis with secondary diagnoses which included insulin 
dependent diabetes mellitus.  

In October 2000, the veteran sought to reopen the claims for 
service connection for pancreatitis and for diabetes 
mellitus, claimed as secondary to pancreatitis.  

Evidence received since the final August 1996 and May 1999 RO 
decisions includes a statement from a private medical 
provider, Terry Knepshield, which essentially noted that the 
veteran suffered an acute episode of pancreatitis in 1986 and 
subsequently developed chronic pancreatitis which led to 
insulin deficiency and diabetes mellitus in 1995.  

In September 2003, the Board, in pertinent part, remanded the 
issues of whether new and material evidence had been 
submitted to reopen claims of service connection for 
pancreatitis and diabetes mellitus.  The Board noted at that 
time that additional in-service hospitalization records could 
be available which pertained to the veteran's claim of 
treatment during service for pancreatitis.  

In-patient service hospitalization records were eventually 
submitted which showed that the veteran was hospitalized in 
August 1986 for acute onset of abdominal pain with associated 
nausea and emesis.  The veteran admitted to drinking alcohol 
on the evening prior to his admission.  Examination of his 
abdomen revealed it to be soft with mid epigastric 
tenderness.  The discharge diagnosis was acute pancreatitis.  

In the opinion of the Board, the additionally submitted 
evidence, including the private medical statement from Terry 
Knepshield and the August 1986 in-service hospitalization 
records are not cumulative or redundant of the evidence 
previously of record.  Moreover, the evidence showing 
hospital treatment for pancreatitis and the medical opinion 
regarding the connection between the acute pancreatitis 
during service and current chronic pancreatitis with 
associated diabetes mellitus is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claims.  Therefore, the additional evidence is both 
new and material, and reopening of the veteran's claims of 
service connection for pancreatitis and diabetes mellitus is 
in order.  


ORDER

Service connection for low back disorder is denied.

As new and material evidence has been received, the claim of 
service connection for pancreatitis is reopened.  

As new and material evidence has been received, the claim of 
service connection for diabetes mellitus is reopened.  

REMAND

As an initial matter the Board notes that the VCAA and the 
implementing regulations are also applicable to the veteran's 
reopened claims for service connection for pancreatitis and 
diabetes mellitus.  

As noted in the discussion above, in-service hospitalization 
records note treatment for acute pancreatitis.  In addition, 
other service medical records show periodic treatment for 
epigastric distress and swollen pancreas.  Moreover, several 
records note that the veteran experienced mildly elevated 
glucose levels at the time of his treatment for abdominal 
symptoms.  Thus, in light of the Board's reopening of the 
veteran's claims, the RO should schedule him for a VA 
examination to address the nature and etiology of pancreatis 
and diabetes mellitus.  

Accordingly, the reopened claim for service connection for 
pancreatitis and diabetes mellitus are REMANDED to the RO via 
the Appeals Management Center, in Washington, D.C., for the 
following actions:

1.  Upon completion of the above 
development, the RO should arrange for 
the veteran to be afforded an examination 
by a physician with appropriate expertise 
to determine the nature and etiology of 
current, chronic pancreatitis and 
diabetes mellitus.  The veteran should be 
properly notified of the date, time and 
location of the examination.  The claims 
folders must be made available to and 
reviewed by the examiner before 
completion of the examination report.  
Any indicated testing should be 
conducted, and a complete medical history 
should be elicited from the veteran.  
Based upon the review of the claims 
folders and the examination results, the 
examiner should provide an opinion with 
as to whether it is at least as likely as 
not that the disorders are etiologically 
related to the veteran's military 
service.  With respect to diabetes 
mellitus, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that diabetes mellitus was 
caused or chronically worsened by 
pancreatitis.  The rationale for all 
opinions expressed must be clearly set 
forth by the examiner in the examination 
report.  

2.  Then, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


